The Chief-Justice delivered the opinion of the court:
The first question brought to our attention is the constitutionality of the act of February 17th, 1881, entitled “An Act relating to the arrest of fugitives from justice from other States.” It is insisted by the counsel for plaintiff in error that this act is repugnant to the Constitution of the United States for the reason that it is legislation by a State on a subject matter that was exclusively delegated by the Constitution to Congress, and that Congress had legislated thereon. We find no support of this proposition in the adjudged cases, except a dictum of Justice Story in the case of Prigg vs. the Commonwealth of Pennsylvania, 16 Peters, 539. The question before the court was the constitutionality of the act of the State of Pennsylvania of March 26th, 1826, making it a penal offense to carry away from the State fugitive slaves by force and violence, and did not involve the question under consideration here, and all reference to it might have been omitted. Spear on Extradition, 245. The Constitution in article 4, section 2, provides that “ a person charged in any state with treason, felony or other crime, who shall flee from justice, and be found in another State, shall, on demand of the Executive authority of the State from which he fled, be delivered up to be removed to the State having jurisdiction of the crime.” Neither the act of Congress nor the Constitution of the United States relate in any way to fugitives from justice from one State to another, or makes any provision *42concerning them until a demand has -been made for their delivery. “ The demand is evidently the initial point at which the Constitution and the law begin to operate, and prior to this neither has any application to the case.” Ib. While legislation by a State against the Constitution and the law of Congress, impairing the full operation of their provisions, would be nugatory, yet it is competent for a State Legislature to enact laws on the subject at a- stage prior to that which the Constitution and Federal Laws have designated as the time at which they take cognizance of it, provided that such enactments are not inconsistent with the end named in the Constitution. Chief-Justice Shaw in Commonwealth vs. Tracy, et al., 5 Metcalf, 536, in considering the constitutionality of a similar act in view of the doctrine stated in Prigg vs. Commonwealth, supra, used the following language: “It is a provision obviously not repugnant to the Constitution and Laws of the United States, nor tending to impair the rights or relax the duties intended to be secured by them. To this extent, therefore, the court are of opinion that this law is constitutional and valid, one that the Legislature had the authority to pass.” See also 51st California, 285, Ex parte Rosenblatt. In this case it is held by the court that such legislation is based on principles of comity. Mr. Hurd in his work on Habeas Corpus, p. 636, says that “ legislation of this character when in no sense opposed to the law of Congress may be vested in the general police power of the States.” The Commonwealth vs. Hall, 75 Mass., 262; Robinson vs. Flanders, 29 Ind., 10 ; Ex parte Cubreth, 49 Cal., 436 ; Ex parte Ammons, 34 Ohio State., 518.
It is insisted by the counsel for the State that the Governor could rightfully withhold the papers upon which he based his warrant for the arrest of the prisoner. It is unnecessary to consider this question, as the record shows that *43the requisition from the Governor of New York, and the accompanying papers, constituted the evidence upon which he acted and were submitted to the court. Ex parte Reggle, 114 U. S., 642.
The questions the record presents for our determination are:
1st. Is Michael Kurtz charged with the commission of treason, felony, or other crime in the State of New York ?
2d. Is he a fugitive from justice?
3d. Is he found in this State ?
4th. Has he been demanded by the Executive of the State of New York of the Executive authority of the State of Florida ?
5th. Has the Governor of the State of Florida issued his warrant for his arrest ?
Counsel for plaintiff in error insists that a copy of the charge against Kurtz in the State of New York—not the original—should have been presented to the Governor of this State to authorize the issue of his warrant.
The statute of the United States, sec. 5278 Revised Statutes, is as follows: “ Whenever the Executive authority of any State or Territory demands any person as a fugitive from justice, of the Executive authority of any State or Territory to which such person has fled, and produces a copy of an indictment found, or an affidavit made before a magistrate of any State or Territory,” &c., &c. It will be seen that the statute is not clear as to whether an original affidavit .or copy thereof was intended to be produced to the Governor of the State to which the alleged fugitive had fled. But whichever construction may be placed on the statute is unimportant. Either the original affidavit, or a copy of an affidavit in each case, certified by the Governor of the State from which the fugitive had fled as authentic, *44would be sufficient to authorize the action of the Governor of the State where the fugitive was found.
Such a certification would place its genuineness beyond dispute.
The fugitive from justice cannot, on habeas corpus, impeach the validity of the affidavit upon which the requisition was founded, if it distinctly charge the commission of an offence. Church on Habeas Corpus, sec. 476.
The Governor of the State issuing the requisition for the fugitive is the only proper judge of the authenticity of the affidavit, and when the requisition certifies that the affidavit “ is duly authenticated according to the laws of said State” it is sufficient. In re Manchester, 5 California, 237; Church on Habeas Corpus, sec. 479.
The certification does not make the charge of crime but simply authenticates the copy of that which does make it, and for this purpose it is conclusive. In re Manchester, supra.
Counsel for Kurtz insists also that the act of Congress, sec. 5278, does not authorize the making of the original affidavit before an assistant police magistrate of a city. We are of the opinion that the designation of “magistrate” in the act includes the officer before whom the affidavit was made.
Rapalye and Lawrence’s Law Dictionary defines “magistrate” as meaning a judicial officer having a summary jurisdiction in matters of a criminal or quasi-criminal nature, and is commonly used in the United States to designate two classes of judicial officers, Justices of the Peace and Police Justices. An American Consul at a foreign port has been held to be a “ magistrate ” within the meaning of an act which provides that deeds should be acknowledged “before a Justice of the Peace, or before a Justice of the Peace or magistrate in some other of the United States of *45America or in any other State or Kingdom in which the grantor may reside.” Scanlan et ux. vs. Henry Wright, 18 Pick., 523.
Counsel also insists that the former discharges of Kurtz by the Judge below had the force and effect of res adjvdieata and that he could not be arrested a second time for the same charge.
We have examined the numerous authorities submitted by counsel as well as others referred to in the text-books, and while it seems that in those States where a judgment of a court in a habeas corpus proceeding discharging or remanding to custody a prisoner is final, and a writ of error is allowed thereon, that the principle of res adjudicata is applicable, yet in none of these cases was the question of extradition involved. No case brought to our attention has decided that the principle applies where the discharge of the prisoner was from the custody of an officer holding him by virtue of a warrant of a resident Governor, upon the requisition of the Governor of the State from which he had fled. They are all cases where the parties were restrained of their liberty for alleged crime by some local State law, or seeking discharge from the army or navy, both of which required a hearing and inquiry into evidence and a judicial determination of the facts and the law.
The courts in a Habeas Corpus proceeding of this kind, where the prisoner is arrested for extradition, cannot go into a trial of the merits of the cause. The proceeding is only an initiatory step to a trial in another State. As to the guilt of the prisoner, they are not allowed to inquire. Their judicial powers are limited to a determination on the sufficiency of the papers and the identity of the prisoner. If the prisoner is discharged, it will not absolve him from being re-arrested on a new warrant issued by the Governor. An inspection of the record shows that the act of Congress *46was complied with, and we are of the opinion that the judgment should be affirmed. It is ordered that Henry D. Holland, the Sheriff of Duval county, is hereby authorized and commanded to execute the warrant of arrest issued by the Governor of the State of Florida of February 2d, 1886, upon the requisition of the Governor of the State of Hew York, for the surrender and delivery of Michael Kurtz, and to deliver the said Michael Kurtz to George B. Hazlehurst, the agent of the State of Hew York.